CONTINUATION OF PTOL-303 (Box 12)
Applicants request for reconsideration has been considered but does not place the application in condition for allowance because the following rejections remain.


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6, 15-17, 19, 21, and 23-24 stand rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, had possession of the claimed invention. Specifically, the recitation of “wherein the amount of benzyl alcohol is effective to reduce mold in the composition when the pH of the composition is between 7.5 and 10.5” does not appear to have support in the originally filed patent application.  
Further, the instant specification fails to disclose what amount of benzyl alcohol is effective to reduce mold in the composition when the pH of the composition is between 7.5 and 10.5, so the subject matter instantly claimed is not adequately described. 
 
Written Description Remarks 
Applicants previously argued that the claim amendments find support in the instant specification at [0008] at 1.27 and [00051]. 


Applicants argue that Paragraph [0008], part 1.12 indicates “any of the foregoing compositions wherein the benzyl alcohol is present from 0.6-0.9% wt., e.g., about 0.7%.”
Examiner does not dispute disclosure of 0.7% benzyl alcohol. 
Applicants submit that in [0008], part 1.27, the specification indicates “[a]ny of the preceding compositions wherein the pH is between 7.5 and 10.5” By having support for “[a]ny of the preceding compositions...”, part 1.27 necessarily references the early support of a composition with benzyl alcohol at about 0.7%.
Examiner does not dispute disclosure of a pH of 7.5 to 10.5. about 0.7% 
Applicants submit that Composition 1.0 (beginning of paragraph [0008] and which both parts 1.12 and 1.27 are essentially dependent upon) indicates that the oral care composition has an “effective amount of preservative” where the preservative can be benzyl alcohol. Applicants point to [00051] for stating “the addition of benzyl alcohol to the formulation also improves robustness against mold”. Thus, Applicants submit there is adequate support for the recitation of “amount of benzyl alcohol effective to reduce mold in the composition when the pH of the composition is between 7.5 and 
Examiner disagrees. The teaching of “benzyl alcohol improving robustness against mold” does not support the recitation “amount of benzyl alcohol effective to reduce mold in the composition when the pH of the composition is between 7.5 and 10.5”. The instant specification fails to disclose what amount of benzyl alcohol is effective to reduce mold in the composition when the pH of the composition is between 7.5 and 10.5. Thus, there are two possibilities. If 0.7% benzyl alcohol is effective to reduce mold, then the claim contains a broad and narrow limitation in the same claim and should be rejected under 112(b). If 0.7% is not effective to reduce mold, then it is unclear which of the distinct limitations on the amount of benzyl alcohol controls and the claims are rejected under 112(b). Since the amount of benzyl alcohol is already specified in the claims as 0.7%, Examiner requests that the recitation of “wherein the amount of benzyl alcohol effective to reduce mold in the composition when the pH of the composition is between 7.5 and 10.5” is removed from the claims. Currently, for the reasons stated above, Applicants argument are unpersuasive and the rejection is maintained. 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-6, 15-17, 19, 21, and 23-24 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2014/088575). 
Robinson teaches from 5-15% basic amino acid [00012] such as arginine bicarbonate [00011], 0.25-0.75% zinc citrate and 0.75-1.25% zinc oxide [00015]. The composition may also include additional components for formulating an oral care composition including preservatives [00089], 1%-5% tetrasodium pyrophosphate [00066], 0.3% benzyl alcohol [000109] and optionally additional surfactants [00057]. In 
Robinson differs from the instant claims only in that Robinson teaches use of an amount of benzyl alcohol which is slightly less than the amount instantly recited. 
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Robinson, at the time of filing the instant application, to optimize the amount of preservative in order to provide the desired preservation of the composition. The level of skill in the art of formulating oral care compositions is high, i.e. that of a dentist of Ph.D. chemist. Thus, it is well within the skill and understanding of a skilled artisan in the field to increase the amount of benzyl alcohol in order to preserve the composition to the desired degree. See MPEP 2144.05(II). Benzyl alcohol was well-established as a preservative at the time of the filing, as Applicants have acknowledged.

Claims 1, 4, 6, 15-17, 19, 21, and 23-24 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2014/088575) in view of Engel (U.S. 2013/0022554). 
Robinson teaches from 5-15% basic amino acid [00012] such as arginine bicarbonate [00011], 0.25-0.75% zinc citrate and 0.75-1.25% zinc oxide [00015]. The composition may also include additional components for formulating an oral care composition including preservatives [00089], tetrasodium pyrophosphate [00066], 0.3% benzyl alcohol [000109] and optionally additional surfactants [00057]. In one embodiment, the oral composition comprises 13.86% arginine bicarbonate, 0.5% zinc oxide, 2% zinc citrate trihydrate and 0.5% sodium bicarbonate.  

It would have been prima facie obvious to one of ordinary skill in the art making the composition of Robinson to increase the amount of benzyl alcohol given that Engel teaches using 0.8% benzyl alcohol in order to provide resistance to common microbes, thereby preserving the composition. The range of benzyl alcohol taught by the prior art references 0.3 to 0.8% includes the amount instantly claimed. As such, the amount instantly recited is prima facie obvious. See MPEP 2144.05(I). 

Obviousness Remarks 
Applicants argue that the issue is whether Robinson or Engel teach or suggest 0.7% benzyl alcohol in combination with arginine, zinc citrate and zinc oxide and not whether increasing the amount of benzyl alcohol may or may not improve the composition. 
As discussed above, Robinson teaches formulating a composition having each of arginine, zinc citrate, zinc oxide and benzyl alcohol. MPEP 2143(1)(A). The only difference is that Robinson teaches use of a lower amount of benzyl alcohol than the 0.7% instantly recited. However, there is motivation is increase this result both based on the knowledge of one of skill in the art and the explicit teaching of Engel. 

Applicants argue that neither Robinson nor Engel teach a range of benzyl alcohol amounts from 0.3% - 0.8% by wt. and the Examiner has erred by incorrectly construing 
The instant claims recite 0.7% benzyl alcohol. It would have been prima facie obvious for a skilled artisan to optimize the amount of preservative from 0.3%, as taught by Robinson, to an amount which provides the desired preservation of the composition. MPEP 2144.05. Given that Engel teaches 0.8% benzyl alcohol provides resistance to common microbes, one of skill would have been motivated to move from 0.3 toward 0.8 in order to provide the desired degree of preservation. Accordingly, Applicants argument is unpersuasive. 

One of skill in the art would not have had a reasonable expectation of success that the incorporation of 0.7% benzyl alcohol would be effective in reducing mold in an oral care composition having a basic pH. 
Examiner disagrees. Since Applicants have not disclosed that 0.7% benzyl alcohol would be effective in reducing mold in an oral care composition having a basic pH, Applicants position herein supports the new matter rejection stated above. Applicants have recited two amounts of benzyl alcohol to complicate the analysis. They argue for whichever amount is convenient for their position. However, the preponderance of the evidence supports that the broad amount of benzyl alcohol (“effective to reduce mold in the composition”) overlaps with the narrow amount (“0.7% by wt.”). As discussed above, a skilled artisan would have been motived to use 0.7% benzyl alcohol based on the teachings of Robinson and Engel in order to provide a desired degree of preservation to the composition. There is nothing complicated about 


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 15-17, 19, 21, and 23-24 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. 9,682,026 and claims 1-48 of U.S. Patent No. 9,408,794; and U.S. Patent No. 9,682,027; claims 1-27 of U.S. 10,123,956; claims 1-15 of U.S. Patent 10,617,620; each in view of Robinson (WO 2014/088575) and Engel (U.S. 2013/0022554).
The patented claims recite an oral care composition comprising arginine bicarbonate, zinc salts including zinc citrate, surfactants and preservatives. Robinson and Engel are discussed above. It would have been prima facie obvious to one of 


Double Patenting Remarks
	Applicants argue that the patented claims do not teach or suggest an oral care composition comprising a basic amino acid, zinc oxide, zinc citrate and about 0.7%. The deficiencies of the cited patent claims is not cured by the teachings of Robinson and Engel	for the reasons provided above regarding obviousness.  
	Examiner disagrees. For the reasons provided above regarding the obviousness rejection over Robinson and Engel, the double patenting rejection is maintained. 


Conclusion
The above rejections are maintained over Applicants arguments. No claims are in condition for allowance. 





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612